—Order and judgment (one paper), Supreme Court, New York County (William Davis, J.), entered February 26, 1992, which dismissed this CPLR article 78 petition seeking to annul a determination by the Commissioner of Mental Health terminating petitioner from probationary employment as a temporary intensive case manager, unanimously affirmed, without costs.
Petitioner’s appointment did not become permanent. While petitioner had not received specific notice prior to January 9, 1991 that his absences would not be considered time served during his probationary term, petitioner was advised that his continued service, under any circumstances, would be probationary. Accordingly, respondent was not estopped from timely extending petitioner’s probationary period, pursuant to Civil Service Rules (4 NYCRR) § 4.5 (g). (See, Clark v Commissioner, *388N. Y. State of Dept. of Social Servs., 53 AD2d 122, affd 42 NY2d 1054.) Concur—Rosenberger, J. P., Wallach, Ross, Kassal and Nardelli, JJ.